NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the Federal Circuit
ADELAJA ALLEN AROJURAYE,
Petitioner,
V. `
MERIT SYSTEMS PROTECTION BOARD, '
Respondent,
and
DEPARTMENT 0F DEFENSE,
Interven0r.
2011-3034
Petition for review of the Merit Systems Protection
B0ard in case n0. DC0752100236-I-1.
ON MOTION
ORDER
Upon consideration of the Department of Defense's
motion to reform the caption to designate the Merit
Systems Protection Board as the respondent and the
motion for leave to intervene,
IT ls ORDERED THA'1‘:

AROJ`URAYE V. MSPB 2
The motions are granted The revised official caption
is reflected above. The Board and the Departrnent should
calculate their brief due dates from the date of filing of
this order.
FOR THE COURT
 0 4  /s/ Jan H0rbal__\;
Date J an Horbaly a
Clerk
cc: Sheld0n I. Cohen, Esq.
Jane W. Vanneman, Esq.
Fll.ED
Michael Carney, Esq. u_s_ mom 0F N,PEALS mn
88 THE FEDEBAL CfRCUlT
FEB 04 2011
.lAIlDIBA|.¥
amc